IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


LELAND INMON,

              Appellant,

 v.                                                           Case No. 5D15-1076

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed May 13, 2016

3.850 Appeal from the Circuit Court
for Hernando County,
Stephen E. Toner, Jr., Judge.

Leland Inmon, Crawfordville, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       Appellant appeals the trial court’s summary denial of his Florida Rule of Criminal

Procedure 3.850 motion for postconviction relief. Appellant asserts seven claims for

relief. Finding merit with regard to only claim two, we reverse the denial as to that claim

and remand for the trial court to conduct an evidentiary hearing regarding Appellant's trial

counsel’s failure to present evidence relevant to Appellant’s history of substance abuse,
which would qualify him for sentencing pursuant to section 948.20, Florida Statutes

(2013). We affirm the trial court’s summary denial of the remaining six claims.


      AFFIRMED in PART; REVERSED in PART; REMANDED with Instructions.


ORFINGER, EVANDER and WALLIS, JJ., concur.




                                            2